Exhibit 10.5

 

EXECUTION VERSION

 

SECOND AMENDMENT TO

CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (the “Second Amendment”) is made as of
the 23rd day of October, 2008, by and among

 

GAMESTOP CORP., a corporation organized under the laws of the State of Delaware
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051, as
Lead Borrower for the Borrowers listed on Schedule I annexed hereto;

the BORROWERS party hereto;

the LENDERS party hereto;

BANK OF AMERICA, N.A., a national banking association having a place of business
at 100 Federal Street, Boston, Massachusetts 02110, and CITICORP NORTH AMERICA,
INC., a Delaware corporation having a place of business at 388 Greenwich Street,
20th Floor, New York, New York 10013, as Issuing Banks; and

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, as Administrative
Agent and Collateral Agent for the Secured Parties; and

CITICORP NORTH AMERICA, INC., a Delaware corporation having a place of business
at 388 Greenwich Street, 20th Floor, New York, New York 10013, as Syndication
Agent; and

GE BUSINESS FINANCIAL SERVICES, INC. (f/k/a Merrill Lynch Capital, a Division of
Merrill Lynch Business Financial Services Inc.), having a place of business at
222 North LaSalle Street, 16th Floor, Chicago, Illinois 60601, as Documentation
Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

 

WHEREAS, the parties hereto have entered into a Credit Agreement dated as of
October 11, 2005 (as amended, restated, supplemented and otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the Lead Borrower has informed the Agents that it intends to acquire
the equity interests of SFMI Micromania S.A.S., an entity organized under the
laws of France (“Micromania”), and certain of Micromania’s subsidiaries, for a
total purchase price of approximately $700,000,000 pursuant to a certain
purchase agreement to be entered into with

 

1





Micromania (the “Micromania Acquisition”) and has requested, among other things,
that the Credit Agreement be amended so as to permit (a) the Micromania
Acquisition without regard to the Permitted Foreign Acquisition requirements,
(b) proceeds from the Loans to be used to pay a portion of the consideration for
the Micromania Acquisition, and (c) the Borrower to obtain, and make all
payments required under, a junior secured term loan to pay an additional portion
of the consideration and to pay transaction costs associated with the Micromania
Acquisition; and

 

WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement as set forth herein.

 

NOW THEREFORE, it is hereby agreed as follows:

 

1.

Definitions: All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

2.

Amendments to Article I. The provisions of Article I of the Credit Agreement are
hereby amended as follows:

 

a.

The definition of “Applicable Margin” is hereby deleted in its entirety and the
following is substituted in its stead:

 

“Applicable Margin” means:

(i)        except as set forth in clause (ii) below, the rates for Prime Rate
Loans and LIBO Loans set forth below:

 

Level

Consolidated Leverage Ratio

Prime Rate Loans

LIBO Loans

I

Consolidated Leverage Ratio equal to or greater than 3.50 to 1.00

0.25%

1.50%

II

Consolidated Leverage Ratio equal to or greater than 1.00 to 1.00 and less than
3.50 to 1.00

0%

1.25%

III

Consolidated Leverage Ratio less than 1.00 to 1.00

0%

1.00%

 

and

 

2





(ii)       commencing as of the date which is the Second Amendment Effective
Date, and so long as any portion of the Junior Term Loans is outstanding, the
rates for Prime Rate Loans and LIBO Loans set forth below:

 

Level

Consolidated Leverage Ratio

Prime Rate Loans

LIBO Loans

I

Consolidated Leverage Ratio equal to or greater than 3.50 to 1.00

0.75%

2.00%

II

Consolidated Leverage Ratio equal to or greater than 1.00 to 1.00 and less than
3.50 to 1.00

0.50%

1.75%

III

Consolidated Leverage Ratio less than 1.00 to 1.00

0.50%

1.50%

 

The Applicable Margin shall be adjusted quarterly in accordance with clause (i)
or clause (ii) above, as applicable, commencing with the fiscal quarter ending
most recently ended after the Second Amendment Effective Date, based on the
financial statements and compliance certificate required to be delivered
pursuant to Sections 5.1(b) and 5.1(c) below. Any interest rate change shall be
effective (i) two (2) Business Days after the date of the Administrative Agent’s
receipt of the financial statements and compliance certificate required to be
delivered pursuant to Sections 5.1(b) and 5.1(c) below or (ii) the first
Business Day of the month immediately following the date upon which the Junior
Term Loans have been paid in full, as applicable. Upon the occurrence of an
Event of Default, at the option of the Administrative Agent or at the direction
of the Required Lenders, interest shall be determined in the manner set forth in
Section 2.10.

 

b.

The definition of “Loan Documents” is hereby amended by adding “the
Intercreditor Agreement,” after “the Facility Guaranty,” in the third line
thereof.

 

c.

The definition of “Permitted Foreign Acquisition” is hereby amended as follows:

 

i.

by deleting the words “an Investment made by a Foreign” in the first line
thereof and by substituting “(i) the Micromania Acquisition or (ii) any other
Investment made by a Borrower or” in its stead.

 

3





 

ii.

By deleting clause (v) thereof in its entirety and substituting the following in
its stead:

(v)       The total consideration paid or payable in connection with the
Acquisition does not exceed (other than the Micromania Acquisition) (A) from the
Second Amendment Effective Date through March 31, 2009, $200,000,000, and
thereafter, $150,000,000, in each case for any one transaction or a series of
related transactions, (B) $300,000,000 for all such transactions in any twelve
month period, or (C) $500,000,000 in the aggregate for all such acquisitions
from and after the Closing Date.

 

d.

The following new definitions are hereby added to Article I of the Credit
Agreement in appropriate alphabetical order:

 

i.

“Intercreditor Agreement” means that certain Intercreditor Agreement to be
entered into by and among the Agents and the Term Loan Agent, as amended and in
effect from time to time.

 

ii.

“Junior Term Loans” means those certain term loans in the aggregate principal
amount of $150,000,000 made to the Borrowers by the Term Loan Lenders pursuant
to the Term Loan Agreement.

 

iii.

“Second Amendment Effective Date” means October 23, 2008.

 

iv.

“Micromania” means SFMI Micromania S.A.S., an entity organized under the laws of
France.

 

v.

“Micromania Acquisition” means the acquisition by the Lead Borrower or a
Subsidiary therof of the issued and outstanding equity interests in Micromania
pursuant to the Micromania Acquisition Documents.

 

vi.

“Micromania Acquisition Documents” means a certain purchase agreement by and
among the Lead Borrower and Micromania and all documents executed in connection
therewith, and all amendments and modifications thereto as may be approved by
the Agents in their reasonable discretion.

 

vii.

“Term Loan Agent” means Bank of America, N.A., as administrative agent and
collateral agent for the Term Loan Lenders under the Term Loan Agreement.

 

viii.

“Term Loan Agreement” means that certain Term Loan Agreement to be entered into
by and among the Borrowers, the Term Loan Agent, and the Term Loan Lenders, as
amended and in effect from time to time.

 

4





 

ix.

“Term Loan Documents” means the Term Loan Agreement and all documents,
agreements and instruments executed in connection therewith, as amended and in
effect from time to time.

3.

Amendments to Article V. The provisions of Section 5.13 of the Credit Agreement
are hereby deleted in their entirety and the following is substituted in their
stead:

5.13     Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) for
Restricted Payments and Permitted Acquisitions, (b) to finance the acquisition
of working capital assets of the Borrowers, including the purchase of inventory
and equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers, (d) for refinancing of existing working
capital indebtedness of the Borrowers, (e) to pay transaction costs in
connection with the Mergers, (f) to pay transaction costs and up to $275,000,000
of the purchase price in connection with the Micromania Acquisition, (g) to
repay the Junior Term Loans to the extent permitted pursuant to Section 6.7(b)
hereof, and (h) for general corporate purposes, all to the extent permitted
herein. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X or to make payments of principal or
fees on the Senior Notes, except as provided in Section 6.1(b) hereof.

 

4.

Amendments to Article VI. The provisions of Article VI of the Credit Agreement
are hereby amended as follows:

 

a.

The provisions of Section 6.1 of the Credit Agreement are hereby amended as
follows:

 

i.

By adding “(other than any Indebtedness of Micromania)” after “set forth in
Section 6.4(e))” in the fourth line of Section 6.1(d).

 

ii.

By adding “(other than any Indebtedness of Micromania)” after “permitted by this
subsection (k)” in the fifth line of Section 6.1(k).

 

iii.

By deleting “and” at the end of subsection (k), by relettering subsection (l) as
subsection (m), and by adding the following new subsection (l) thereto:

 

(l)

Indebtedness created under the Term Loan Documents; and

 

 

b.

The provisions of Section 6.2 of the Credit Agreement are hereby amended as
follows:

 

i.

By deleting “and” at the end of subsection (e), by relettering subsection (f) as
subsection (g), and by adding the following new subsection (f) thereto:

 

5





 

(f)

Liens created under the Term Loan Documents; and

 

 

ii.

By adding “(except with respect to any Liens on the property and assets of
Micromania)” after “provided that” in the fifth line of subsection (g) thereof.

 

c.

The provisions of Section 6.4 of the Credit Agreement are hereby amended by
adding “(other than the Investment by the Lead Borrower or a Subsidiary thereof
in Micromania pursuant to the Micromania Acquisition)” after “the aggregate
amount of Investments in Foreign Subsidiaries” in the second line of subsection
(e) thereof.

 

d.

The provisions of Section 6.7 of the Credit Agreement are hereby amended as
follows:

 

i.

By adding “(including, without limitation, the Junior Term Loans)” after “in
respect of any Indebtedness” in subsection (b)(ii) thereof.

 

ii.

By deleting “and” at the end of subsection (b)(ii) thereof, by renumbering
clause (iii) of subsection (b) as clause (v), and by adding the following new
clauses (iii) and (iv) thereto:

(iii)      so long as no Event of Default has occurred and is continuing,
prepayments of the Junior Term Loans (other than with proceeds of the Loans);

 

(iv)      so long as no Event of Default has occurred and is continuing and
Uncapped Availability is equal to or greater than forty (40%) percent of the
Borrowing Base on a pro forma basis for the six (6) months following such
payment, prepayments of the Junior Term Loans with proceeds of the Loans; and

 

5.

Amendments to Article IX. Section 9.5 of the Credit Agreement is hereby amended
by adding the following new clause (h) at the end thereof:

(h)       Notwithstanding any provision to the contrary, any Lender (an
“Assigning Lender”) may assign to one or more special purpose funding vehicles
(each, an “SPV”) all or any portion of its funded Loans (without the
corresponding Commitment), without the consent of any Person or the payment of a
fee, by execution of a written assignment agreement in a form agreed to by such
Assigning Lender and such SPV, and may grant any such SPV the option, in such
SPV’s sole discretion, to provide the Borrowers all or any part of any Loans
that such Assigning Lender would otherwise be obligated to make pursuant to this
Agreement. Such SPVs shall have all the rights which a Lender making or holding
such Loans would have under this Agreement, but no obligations. The



6

 



Assigning Lender shall remain liable for all its original obligations under this
Agreement, including its Commitment (although the unused portion thereof shall
be reduced by the principal amount of any Loans held by an SPV). Notwithstanding
such assignment, the Agent and Borrower may deliver notices to the Assigning
Lender (as agent for the SPV) and not separately to the SPV unless the Agent and
Borrower are requested in writing by the SPV (or its agent) to deliver such
notices separately to it. The Borrowers shall, at the request of any Assigning
Lender, execute and deliver to such Person as such Assigning Lender may
designate, a Note in the amount of such Assigning Lender’s original Note to
evidence the Loans of such Assigning Lender and related SPV.

6.

Amendments to Schedules. The Credit Agreement is hereby amended by deleting the
Schedules thereto, as applicable, and by substituting therefor new Schedules,
after giving effect to the Micromania Acquisition, in the form attached hereto.

7.

Conditions to Effectiveness. This Second Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 

a.

This Second Amendment shall have been duly executed and delivered by the
Borrowers and the Required Lenders. The Administrative Agent shall have received
a fully executed copy hereof and of each other document required hereunder.

 

b.

No material misstatements shall have been made in any of the materials furnished
to the Administrative Agent or to the Lenders prior to the closing of this
Second Amendment. The Administrative Agent shall be satisfied that any financial
statements and projections delivered to it fairly present the business and
financial condition of the Borrowers and their Subsidiaries, taken as a whole,
and that there have been no material adverse change on the assets, business,
financial condition or income of the Borrowers and their Subsidiaries, taken as
a whole, since the date of the most recent financial information delivered to
the Administrative Agent.

 

c.

All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Second Amendment shall have
been duly and effectively taken. The Administrative Agent shall have received
from the Borrowers true copies of their respective certificate of the
resolutions authorizing the transactions described herein, each certified by
their secretary or other appropriate officer to be true and complete.

 

d.

The Agents shall have reviewed and approved the Micromania Acquisition
Documents, financial statements and other diligence with respect to Micromania
as may be reasonably requested by the Agents, and shall be reasonably satisfied
with the terms and conditions of the Micromania Acquisition.



7

 



 

e.

The Agents shall have received the Term Loan Documents and shall have entered
into the Intercreditor Agreement with the Term Loan Agent, all of which shall be
in form and substance reasonably satisfactory to the Agents.

 

f.

The Borrowers shall have paid the Administrative Agent, for the account of the
Lenders entering into this Second Amendment, an amendment fee in an amount equal
to 0.125% of the Commitment of each Lender who enters into this Second
Amendment.

 

g.

No Default or Event of Default shall have occurred and be continuing.

 

h.

The Borrowers shall have provided such additional instruments and documents to
the Administrative Agent as the Administrative Agent and its counsel may have
reasonably requested.

8.

Miscellaneous.

 

a.

Except as provided herein, all terms and conditions of the Credit Agreement and
the other Loan Documents remain in full force and effect. The Borrowers each
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants therein contained. Without limiting the generality of the foregoing,
each Borrower hereby acknowledges, confirms and agrees that all Collateral shall
continue to secure the Obligations as modified and amended pursuant to this
Second Amendment and any future modifications, amendments, substitutions or
renewals thereof.

 

b.

Without limiting any of the provisions of the Credit Agreement or other Loan
Documents, the Borrowers shall pay all costs and expenses incurred by the
Administrative Agent in connection with this Second Amendment, including,
without limitation, all reasonable attorneys’ fees.

 

c.

This Second Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered, each
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page hereto by telecopy or by
electronic email in .pdf format shall be effective as delivery of a manually
executed counterpart hereof.

 

d.

This Second Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon. Any determination that any provision of this Second
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Second Amendment.

 

8





 

e.

THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

[signature pages follow]

 

 

9



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first above written.

 

 

GAMESTOP CORP.

GAMESTOP HOLDINGS CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS CORP.

ELBO INC.

EB INTERNATIONAL HOLDINGS, Inc.

GAMESTOP BRANDS, INC.,

as Borrowers

 

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive VP & CFO

 

 

 

MARKETING CONTROL SERVICES, INC., as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Lloyd

 

Name:

Robert A. Lloyd

 

Title:

Director

 

 

 

GAMESTOP (LP), LLC, as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive VP & CFO

 

 

SP-1 to Second Amendment to Credit Agreement





 

GAMESTOP OF TEXAS (GP), LLC, as a Borrower

 

 

 

 

 

By:

GameStop, Inc.

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive VP & CFO

 

 

 

 

GAMESTOP TEXAS LP, as a Borrower

 

 

 

By:

GameStop of Texas (GP), LLC, its general partner

 

 

 

 

 

By:

GameStop, Inc.

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive VP & CFO

 

 

SP-2 to Second Amendment to Credit Agreement





 

BANK OF AMERICA, N.A.,

as Administrative Agent, as Collateral Agent, as Issuing Bank, and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stephen Garvin

 

 

Stephen Garvin

 

 

Managing Director

 

 

SP-3 to Second Amendment to Credit Agreement





 

CITICORP NORTH AMERICA, INC.,

as Issuing Bank, as Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Marcus Wunderlich

 

Name:

Marcus Wunderlich

 

Title:

Vice President

 

 

SP-4 to Second Amendment to Credit Agreement





 

GE BUSINESS FINANCIAL SERVICES, INC.,

as Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Rebecca A. Ford

 

Name:

Rebecca A. Ford

 

Title:

Duly Authorized Signatory

 

 

SP-5 to Second Amendment to Credit Agreement





 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Kevin D. Pagett

 

Name:

Kevin D. Pagett

 

Title:

Vice President

 

 

SP-6 to Second Amendment to Credit Agreement





 

GMAC COMMERCIAL FINANCE LLC,

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Brown

 

Name:

Steven J. Brown

 

Title:

Director

 

 

SP-7 to Second Amendment to Credit Agreement





 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

Name:

Richard L. Tavrow

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ David B. Julie

 

Name:

David B. Julie

 

Title:

Director

 

 

SP-8 to Second Amendment to Credit Agreement





 

WELLS FARGO RETAIL FINANCE LLC,

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Adam B. Davis

 

Name:

Adam B. Davis

 

Title:

Assistant Vice President

 

 

SP-9 to Second Amendment to Credit Agreement

 

 